       USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 1 of 9


                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF INDIANA
                                       FORT WAYNE DIVISION

 UNITED STATES OF AMERICA,              )
                                        )                Case No. 1:20-cv-00461
            Plaintiff,                  )
                                        )
            v.                          )
                                        )
 PHILIP J. JOHNSON and                  )
 PATRICIA H. JOHNSON,                   )
                                        )
            Defendants.                 )
 _______________________________________)

                                           COMPLAINT

        The United States of America, at the direction of a delegate of the Attorney General and

with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C.

§ 7401, brings this civil action to (1) reduce to judgment unpaid federal tax liabilities owed by

Philip J. Johnson, and (2) seek an order requiring Philip J. and Patricia H. Johnson to sever their

tenancy by the entirety interest in a certain parcel of real property located in Leo, Indiana, and to

accept an interest in this property as joint tenants without the right of survivorship. For its

complaint, the United States alleges as follows:

                                     Jurisdiction and Parties

        1.      The district court has jurisdiction pursuant to 26 U.S.C. §§ 7402(a) and 28 U.S.C.

§§ 1331, 1340, and 1345.

        2.      The defendant Philip J. Johnson resides in Allen County, Indiana, within the

jurisdiction of this Court.

        3.      The defendant Patricia H. Johnson resides in Allen County, Indiana, within the

jurisdiction of this Court.



                                                   1
       USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 2 of 9


       Philip J. Johnson’s Noncompliance with His Federal Income Tax Obligations

       4.      During the time period from at least 2001 through 2016, Philip J. Johnson

operated a medical practice. Philip J. Johnson did not make any federal employment tax

withholdings on the income he received through his medical practice during this period.

       5.      Philip J. Johnson earned over $3.3 million in taxable income during the period

2003 through 2012.

       6.      Philip J. Johnson is an individual subject to federal income tax obligations under

the Internal Revenue Code, including the duties to timely file Form 1040, U.S. Individual

Income Tax Returns for each tax year, and to pay individual federal income taxes as they come

due.

       7.      Since as early as 2001, the Internal Revenue Service (“IRS”) has attempted to

bring Philip J. Johnson into compliance with his income tax obligations and to collect past-due

income taxes from Mr. Johnson, including by:

            a. Speaking with Philip J. Johnson about his income tax obligations on numerous

               occasions.

            b. Recording Notices of Federal Tax Liens against Philip J. Johnson between 2011

               and 2020.

            c. Levying on Philip J. Johnson’s bank accounts, brokerage accounts, and retirement

               accounts.

            d. Seizing other assets in Philip J. Johnson’s possession, including a private aircraft

               and commercial office space.

       8.      For fourteen (14) consecutive tax years from 2003 through 2016, Philip J.

Johnson failed to comply with his federal income tax obligations.



                                                 2
       USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 3 of 9


       9.      For the 2003 through 2006 income tax years, Philip J. Johnson did not voluntarily

file federal income tax returns.

       10.     For the 2007 through 2012 income tax years, Philip J. Johnson voluntarily filed

federal income tax returns, but made no voluntary payments toward any of the outstanding

liabilities for these years, with the exception of one payment toward the 2012 tax year.

       11.     For the 2013 through 2016 income tax years, Philip J. Johnson did not voluntarily

file federal income tax returns.

       12.     Philip J. Johnson’s noncompliance with the federal income tax laws has resulted

in his owing the United States, as of December 2, 2020, more than $2.7 million for federal

income taxes and related penalties and interest, plus such additional amounts that continue to

accrue as provided by law.

       Claim against Philip J. Johnson to Reduce Income Tax Liabilities to Judgment

       13.     A delegate of the Secretary of the Treasury made assessments against Philip J.

Johnson for income taxes for the periods, on the dates, and in the amounts described below.

These liabilities have balances due as of December 2, 2020, including assessed and accrued late-

filing and late-payment penalties under 26 U.S.C. § 6651 or penalties for failure to make

estimate tax payments under 26 U.S.C. § 6654, costs, and statutory interest, and after applying

any abatements, payments, and credits, as follows:

      Tax Period     Assessment       Assessment Type           Amount         Balance Due
       Ending           Date                                    Assessed           as of
                                                                                12/02/2020
      12/31/2003     12/13/2010              Tax              $143,124.00      $264,974.93
      12/31/2004     12/13/2010              Tax              $109,820.00      $319,585.34
      12/31/2005     12/13/2010              Tax              $103,042.00      $285,239.67
      12/31/2006     12/13/2010              Tax              $180,052.00      $468,155.02
      12/31/2007     11/25/2013              Tax              $122,545.13      $284,855.80
      12/31/2008     12/02/2013              Tax              $122,395.24      $277,348.68

                                                3
       USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 4 of 9


      12/31/2009     12/02/2013                Tax              $116,710.00       $254,597.59
      12/31/2010     12/02/2013                Tax              $129,287.00       $270,480.87
      12/31/2011     12/02/2013                Tax              $102,833.00       $206,746.52
      12/31/2012     11/18/2013                Tax               $94,370.00       $145,455.36
                                       Total                                     $2,777,439.78


       14.     Notice of the liabilities described in paragraph 13 was given to, and payment

demanded from, Philip J. Johnson.

       15.     Despite proper notice and demand, Philip J. Johnson failed, neglected, or refused

to fully pay the liabilities, and after the application of all abatements, payments, and credits, he

remains liable to the United States in the amount of $2,777,439.78, plus statutory additions and

interest accruing from and after December 2, 2020.

          Claim against Philip J. and Patricia H. Johnson for an Injunction Order

       16.     The United States incorporates by reference paragraphs 1 through 15, as if

specifically alleged herein.

       17.     Philip J. and Patricia H. Johnson acquired title to a parcel of real property located

in Leo, Indiana commonly known as 7116 Hosler Road, Leo, IN 46765 (the “Property”) as

tenants by the entirety by corporate warranty deed dated June 26, 2007, and recorded on July 25,

2007 in the land records of the Allen County, Indiana, Recorder as Document No. 2007041863.

The Property is more particularly described as follows:

               A TRACT OF LAND IN THIS SOUTHWEST ¼ OF SECTION
               17 TOWNSHIP 32 NORTH, RANGE 13 EAST, IN ALLEN
               COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED
               AS FOLLOWS:

               BEGINNING AT A POINT ON THE WEST LINE OF THE
               SOUTHWEST ¼ OF SAID SECTION 17; SAID POINT BEING
               SITUATED 1007.05 FEET SOUTH 1 DEGREE 10 MINUTES
               WEST OF THE WEST ¼ CORNER OF SAID SECTION 17;
               THENCE NORTH 89 DEGREES 21 MINUTES EAST, A

                                                  4
USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 5 of 9


      DISTANCE OF 194.4 FEET TO THE CENTERLINE OF THE
      HOSLER ROAD, AS NOW ESTABLISHED: THENCE SOUTH
      34 DEGREES 30 MINUTES EAST ALONG THE CENTERLINE
      OF THE HOSLER ROAD, AS NOW ESTABLISHED A
      DISTANCE OF 758.22 FEET; THENCE SOUTH 89 DEGREES
      21 MINUTES WEST, A DISTANCE OF 636.7 FEET TO A
      POINT ON THE WEST LINE OF THE SOUTHWEST ¼;
      THENCE NORTH 1 DEGREE 10 MINUTES EAST ALONG
      THE WEST LINE OF THE SOUTHWEST ¼ OF SAID
      SECTION 17, A DISTANCE OF 630.0 FEET TO THE POINT
      OF THE BEGINNING. TOGETHER WITH AN EASEMENT
      OVER, ACROSS, THROUGH AND UNDER THE FOLLOWING
      DESCRIBED REAL ESTATE:

      A 15.0 FOOT SEWER EASEMENT AS PROVIDED FOR THE
      ABOVE DESCRIBED REAL ESTATE, BEING MORE
      PARTICULARLY DESCRIBED AS FOLLOWS:

      COMMENCING AT THE WEST ¼ CORNER OF SECTION 17,
      TOWNSHIP 32 NORTH, RANGE 13 EAST; ALLEN COUNTY,
      INDIANA; THENCE SOUTH 1 DEGREE 10 MINUTES ALONG
      THE WEST LINE OF THE SOUTHWEST ¼ OF SAID
      SECTION 17, A DISTANCE OF 1007.05 FEET; THENCE
      NORTH 89 DEGREES 21 MINUTES EAST, 194.4 FEET TO A
      POINT ON THE CENTERLINE OF HOSLER ROAD; THENCE
      SOUTH 34 DEGREES 30 MINUTES EAST ALONG THE
      CENTERLINE OF HOSLER ROAD 726.92 FEET TO THE
      POINT OF BEGINNING OF THE CENTERLINE OF SAID 15.0
      FOOT SEWER EASEMENT, SAID EASEMENT IS 7.5 FEET
      ON EITHER SIDE OF THE FOLLOWING DESCRIBED
      CENTERLINE THENCE NORTH 87 DEGREES 53 MINUTES
      EAST 7090.1 FEET TO THE WEST LINE OF THE
      SOUTHEAST ¼ OF THE SOUTHWEST ¼ OF SAID SECTION
      17.

      EXCEPTING,

      A PARCEL OF LAND SITUATED IN THE SOUTHWEST
      QUARTER OF SECTION 17, TOWNSHIP 32 NORTH, RANGE
      13 EAST, ALLEN COUNTY, INDIANA AND MORE
      PARTICULARLY DESCRIBED AS FOLLOWS,
      COMMENCING AT A RAILROAD SPIKE FOUND AND
      ACCEPTED AS THE WEST QUARTER CORNER OF SAID
      SECTION 17, TOWNSHIP 32 NORTH, RANGE 13 EAST;
      THENCE RUN SOUTH 01 DEGREES 10 MINUTES 17
      SECONDS WEST, ALONG THE WESTERLY LINE OF SAID

                                 5
       USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 6 of 9


               SOUTHWEST QUARTER, 1015.75 FEET TO A TWO FOOT
               LONG, 5/8 DIAMETER STEEL REBAR WITH A PLASTIC
               CAP STAMPED TAZIAN ASSOC., FIRM #0020” SET AT THE
               POINT OF BEGINNING; THENCE NORTH 89 DEGREES 20
               MINUTES 48 SECONDS EAST, 194.36 FEET TO A P.K. NAIL
               FOUND ON THE CENTERLINE OF HOSLER ROAD; THENCE
               SOUTH 34 DEGREES 30 MINUTES 00 SECONDS EAST,
               ALONG SAID CENTERLINE 272.80 FEET TO A SET 2-INCH
               MAG NAIL WITH A METAL DISK STAMPED “TAZIAN
               ASSOC., FIRM NO. 0020”; THENCE SOUTH 44 DEGREEES 07
               MINUTES 15 SECONDS WEST, 196.58 FEET [SIC] A SET
               TWO FOOT LONG, 5/8-INCH DIAMETER STEEL REBAR
               WITH PLASTIC CAP STAMPED “TAZIAN ASSOC., FIRM
               #0020” SET ON THE AFORESAID WESTERLY LINE OF
               SOUTHWEST QUARTER; THENCE NORTH 01 DEGREES 10
               MINUTES 17 SECONDS EAST, ALONG SAID WESTERLY
               LINE, 302.01 FEET TO THE POINT OF BEGINNING,
               CONTAINING 2.18 ACRES, MORE OR LESS AND BEING
               SUBJECT TO AND/OR TOGETHER WITH EASEMENTS AND
               RIGHTS OF WAY OF RECORD.

               COMMONLY KNOWN AS 7116 HOSLER ROAD, LEO, IN
               46765.

        18.    Philip J. and Patricia H. Johnson presently hold the Property as tenants by the

entirety.

        19.    Patricia H. Johnson is Philip J. Johnson’s spouse.

        20.    On information and belief, Philip J. and Patricia H. Johnson have resided in the

Property since they acquired it in 2007 until the present.

        21.    Philip J. Johnson’s filing status was married filing separately during the years in

which he voluntarily filed federal income tax returns (2007 through 2012).

        22.    Patricia H. Johnson did not file a separate federal income tax return from at least

tax years 2011 through 2016.

        23.    On information and belief, Patricia H. Johnson did not have sufficient

independent income to trigger federal income tax return filing requirements during these years.



                                                 6
        USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 7 of 9


         24.      Both Philip J. and Patricia H. Johnson received an unfair financial benefit from

Philip J. Johnson’s untaxed income during the fourteen (14) year period in which he did not

voluntarily file federal income tax returns or make payments toward his federal income tax

liabilities.

         25.      Because Philip J. Johnson neglected, refused, or failed to pay the liabilities

described in paragraph 13 after notice and demand, federal tax liens arose pursuant to 26 U.S.C.

§§ 6321 and 6322 on the dates of the assessments and attached to the Property.

         26.      An injunction against Philip J. and Patricia H. Johnson requiring them to sever

their interest in the Property as tenants by the entirety and take title to the Property as joint

tenants without the right of survivorship is necessary and appropriate for several reasons,

including:

               a. The IRS’s administrative collection methods have not convinced Philip J. Johnson

                  to comply with his federal income tax obligations.

               b. Philip J. Johnson’s federal income tax liabilities continue to accrue, and previous

                  collection efforts have only resulted in minimal payments toward his liabilities in

                  excess of $2.7 million.

               c. The Property is one of the few remaining assets that Philip J. Johnson holds an

                  interest in that can be used to collect on his substantial income tax liabilities.

               d. An injunction of this nature will not injure Philip J. and Patricia H. Johnson, as it

                  will allow them to continue to reside in the Property, and it will protect the United

                  States’ interest in the Property to the extent of Philip J. Johnson’s federal income

                  tax liabilities until such time that it chooses to enforce its federal tax liens against

                  the Property.



                                                     7
      USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 8 of 9


            e. In absence of an injunction, and in view of the characteristics of Philip J. and

               Patricia H. Johnson’s tenancy by entirety interest in the Property, the United

               States’ interest in the Property may be extinguished prior to the time it chooses to

               enforce its federal tax liens and, therefore, frustrate the possibility of collecting

               anything toward Philip J. Johnson’s income tax liabilities.

       WHEREFORE, the plaintiff United States of America requests the following relief:

       A.      Judgment against the defendant Philip J. Johnson for income tax liabilities for the

periods ending December 31, 2003, December 31, 2004, December 31, 2005, December 31,

2006, December 31, 2007, December 31, 2008, December 31, 2009, December 31, 2010,

December 31, 2011, and December 31, 2012, in the amount of $2,777,439.78, plus statutory

additions and interest accruing from and after December 2, 2020, including interest pursuant to

26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c);

       B.      Find that Philip J. and Patricia H. Johnson have engaged in and are engaging in

conduct that interferes with the enforcement of the internal revenue laws;

       C.      Find that injunctive relief, under 26 U.S.C. § 7402(a) and the Court’s inherent

equity powers, is necessary and appropriate to prevent Philip J. and Patricia H. Johnson from

interfering with the enforcement of the internal revenue laws;

       D.      Enter an injunction, pursuant to 26 U.S.C. § 7402(a) and the Court’s inherent

equity powers, ordering that:

            1. Philip J. and Patricia H. Johnson shall disclaim their tenancy by the entirety

               interest in the Property.

            2. Philip J. and Patricia H. Johnson shall cause title to the Property to be issued to

               themselves as joint tenants without the right of survivorship.



                                                  8
      USDC IN/ND case 1:20-cv-00461 document 1 filed 12/11/20 page 9 of 9


            3. Philip J. and Patricia H. Johnson shall cause the instrument conveying title to the

               Property to themselves as joint tenants without the right of survivorship to be

               recorded with the Allen County, Indiana Recorder.

            4. Philip J. and Patricia H. Johnson shall provide undersigned counsel for the United

               States a copy of the recorded instrument within two (2) weeks of its recording.

            5. Philip J. Johnson is enjoined from transferring, assigning, or otherwise disposing

               of his interest in the Property except for the benefit of creditors in the order of

               their lawful priority, and that Philip J. Johnson shall give notice to the IRS of any

               transfers, assignments, or other dispositions of the Property made after the date

               the injunction is ordered.

       E.      The United States of America shall recover its costs, and be awarded such other

and further relief as the Court determines is just and proper.

                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General


                                                      /s/ Samuel P. Jones
                                                      SAMUEL P. JONES
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 55
                                                      Washington, D.C. 20044
                                                      202-616-9085 (v)
                                                      202-514-5238 (f)
                                                      Samuel.P.Jones@usdoj.gov

Of Counsel:

THOMAS L. KIRSCH II
United States Attorney
Northern District of Indiana



                                                  9
JS 44 (Rev. 0/16)                                                         CIVIL COVER SHEET
                           USDC IN/ND case 1:20-cv-00461 document 1-1 filed 12/11/20 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Philip J. Johnson and Patricia H. Johnson


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Allen County, Indiana
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Samuel P. Jones, U.S. Department of Justice, Tax Division; P.O. Box 55,
Ben Franklin Station, Washington, D.C. 20044; (202) 616-9085


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2     u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           u 3     u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                    u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                  u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                       u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                           u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                      or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                         u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                   u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7401
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to reduce federal income tax liabilities to judgment and for an injunction order.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         2,777,439.78                              JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/11/2020                                                              /s/ Samuel P. Jones
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 0/16)
                         USDC IN/ND case 1:20-cv-00461 document 1-1 filed 12/11/20 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 1:20-cv-00461 document 1-2 filed 12/11/20 page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-00461
                                                                      )
                    Philip J. Johnson, and                            )
                     Patricia H. Johnson                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Philip J. Johnson
                                           7116 Hosler Road
                                           Leo, Indiana 46765




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Samuel P. Jones
                                           Trial Attorney
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 55
                                           Ben Franklin Station
                                           Washington, D.C. 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:20-cv-00461 document 1-2 filed 12/11/20 page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-00461

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:20-cv-00461 document 1-3 filed 12/11/20 page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-00461
                                                                      )
                    Philip J. Johnson, and                            )
                     Patricia H. Johnson                              )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Patricia H. Johnson
                                           7116 Hosler Road
                                           Leo, Indiana 46765




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Samuel P. Jones
                                           Trial Attorney
                                           U.S. Department of Justice, Tax Division
                                           P.O. Box 55
                                           Ben Franklin Station
                                           Washington, D.C. 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:20-cv-00461 document 1-3 filed 12/11/20 page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-00461

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
